

116 S3842 IS: Rural Infrastructure Advancement Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3842IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to establish a pilot program to provide assistance to certain entities in rural communities, and for other purposes.1.Short titleThis Act may be cited as the Rural Infrastructure Advancement Act of 2020.2.Rural Assistance Pilot Program(a)Establishment(1)In generalThe Secretary shall establish within the Build America Bureau a pilot program, to be known as the Rural Assistance Pilot Program, to provide to eligible entities, through the services of expert firms described in subsection (c), assistance and information described in paragraph (2).(2)Assistance and informationIn carrying out the Rural Assistance Pilot Program, the Secretary may provide the following:(A)Financial, technical, and legal assistance to evaluate potential projects eligible to receive funding or financing assistance under an eligible program.(B)Assistance with development phase activities, including—(i)project planning;(ii)feasibility studies;(iii)revenue forecasting and funding and financing options analysis;(iv)environmental review;(v)preliminary engineering and design work;(vi)economic assessments and cost-benefit analyses;(vii)public benefit studies;(viii)statutory and regulatory framework analyses;(ix)value for money studies;(x)evaluations of costs to sustain the project;(xi)evaluating opportunities for private financing and project bundling; and(xii)any other activity determined to be appropriate by the Secretary.(C)Information about innovative financing best practices and case studies if the eligible entity is interested in using innovative financing methods.(b)Eligible entitiesAn entity eligible for assistance under the Rural Assistance Pilot Program is an entity that—(1)is located in an area that is outside of an urbanized area (as defined by the Bureau of the Census) with a population greater than 150,000 individuals; or(2)may pursue a project located in an area described in paragraph (1).(c)Assistance from expert firmsThe Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in providing financial, technical, and legal assistance to eligible entities.(d)Website(1)Description of program(A)In generalThe Secretary shall make publicly available on the website of the Department a description of the Rural Assistance Pilot Program, including the resources available to eligible entities.(B)ClearinghouseThe Secretary may establish a clearinghouse for tools, templates, and best practices on the page of the website of the Department that contains the information described in subparagraph (A).(2)Application processes(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a process for submitting an application.(B)Online portalThe Secretary shall develop and make available to the public an online portal through which the Secretary may receive, on a rolling basis, applications.(C)Review of applications(i)In generalNot later than 60 days after the date on which the Secretary receives an application, the Secretary shall notify each eligible entity that submitted the application of the approval or disapproval of the application.(ii)Additional written notification(I)In generalNot later than 30 days after the date on which the Secretary initially notifies an eligible entity under clause (i), the Secretary shall provide to the eligible entity an additional written notification of the approval or disapproval of the application. (II)Disapproved applicationsIf an application is not approved, a written notification under subclause (I) shall include an offer for a written or telephonic debrief by the Secretary that will provide an explanation of, and guidance on, the reasons that the application was not approved.(iii)Incomplete applicationsThe Secretary shall not approve an application if the application does not meet the criteria established under this section.(3)DashboardThe Secretary shall post on the website of the Department a monthly report that includes, for each application—(A)the type of entity that submitted the application;(B)the location of the potential project or projects;(C)a brief description of the assistance requested;(D)the date on which the Secretary received the application; and(E)the date on which the Secretary provided notice of approval or disapproval under paragraph (2)(C)(i).(e)ExpertsAn eligible entity that receives assistance under the Rural Assistance Pilot Program may retain the services of any expert for any phase of a project, including project development, regardless of whether the expert was retained by the Secretary under subsection (c).(f)Funding(1)In generalFor each of fiscal years 2021 through 2025, the Secretary may use to carry out the Rural Assistance Pilot Program, including to retain the services of expert firms, any amounts made available to the Secretary that are used to provide credit assistance under eligible programs and not otherwise obligated, not to exceed—(A)$2,000,000 for fiscal year 2021;(B)$2,400,000 for fiscal year 2022;(C)$3,200,000 for fiscal year 2023;(D)$4,000,000 for fiscal year 2024; and(E)$5,200,000 for fiscal year 2025.(2)Geographic distributionNot more than 20 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects in any 1 State.(g)SunsetThe Rural Assistance Pilot Program shall terminate on the date that is 5 years after the date of enactment of this Act.(h)Administration of application process by the Build America BureauSection 116(d)(1) of title 49, United States Code, is amended by adding at the end the following:(E)The Rural Assistance Pilot Program established under the Rural Infrastructure Advancement Act of 2020..(i)DefinitionsIn this section:(1)ApplicationThe term application means an application for assistance under the Rural Assistance Pilot Program submitted by an eligible entity to the Secretary in such form and containing such information as the Secretary may require.(2)Build America BureauThe term Build America Bureau means the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code. (3)DepartmentThe term Department means the Department of Transportation. (4)Eligible entityThe term eligible entity means an entity described in subsection (b).(5)Eligible programThe term eligible program means a program described in any of subparagraphs (A), (B), and (D) of section 116(d)(1) of title 49, United States Code.(6)SecretaryThe term Secretary means the Secretary of Transportation. 